Citation Nr: 1400618	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 2010, for the grant of a 30 percent rating for degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5.

2.  Entitlement to an effective date prior to September 1, 2010, for the grant of a 30 percent rating for right upper trapezius spasm.

3.  Entitlement to an effective date prior to September 1, 2010, for the grant of a 20 percent rating for left upper trapezius spasm.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2007 decision increased the disability rating that had been assigned for the Veteran's degenerative disc disease and herniated disc at C3-C4 and C4-C5 from 10 percent to 20 percent, effective May 4, 2007.  This rating decision also granted service connection for spasms of the right upper trapezius and the left upper trapezius and assigned separate 10 percent ratings, also effective May 4, 2007.  The Veteran disagreed with the ratings that were assigned for each of these disabilities.

The March 2008 rating decision denied entitlement to service connection for PTSD.  That issue has been recharacterized to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

An August 2008 rating decision granted a temporary total rating from March 14, 2008, through April 30, 2008, for a period of convalescence following a March 14, 2008, anterior cervical discectomy and fusion.  The Veteran perfected an appeal of this grant, contending that the temporary 100 percent rating should extend beyond April 30, 2008.  

In a December 2012 decision, the RO granted increased ratings for the cervical spine, right trapezius, and left trapezius, increasing the cervical spine rating to 30 percent, the right trapezius rating to 30 percent, and the left trapezius rating to 20 percent, all effective from September 1, 2010.  

In a December 2012 supplemental statement of the case, the RO reiterated the denial of service connection for PTSD and of a temporary 100 percent rating beyond April 30, 2008.  The supplemental statement of the case denied a rating in excess of 20 percent for the cervical spine disability prior to September 1, 2010, and a rating in excess of 30 percent thereafter.  It also denied a rating in excess of 10 percent for the right trapezius disability prior to September 1, 2010, and a rating in excess of 30 percent thereafter.  Finally, it denied a rating in excess of 10 percent for the left trapezius disability prior to September 1, 2010, and a rating in excess of 20 percent thereafter.  

The Veteran's accredited representative submitted another VA Form 9, substantive appeal, in January 2013.  This statement includes the following statement:

Regarding Supplemental Statement of the Case issued 12/18/2012  The veteran disagrees with the denial of entitlement to compensation for PTSD.  The veteran also disagrees with the effective date only of the increased ratings for her cervical spine and bilateral trapezius spasms.

In an August 2013 informal hearing presentation, the Veteran's representative only addressed the issues of entitlement to service connection for PTSD and entitlement to effective dates prior to September 1, 2010, for the grant of the 30 percent rating for the cervical spine disability, the 30 percent rating for right upper trapezius spasms, and the 20 percent rating for left upper trapezius spasms.  

The Board finds that the January 2013 statement constitutes a valid withdrawal of the temporary total rating claim and of the aspects of the cervical spine, right trapezius, and left trapezius claims other than those that are listed above and discussed herein.  38 C.F.R. § 20.204 (2013).  

As indicated above, the claim on appeal includes the issue of entitlement to a TDIU.  This determination is based on a holding by the United States Court of Appeals for Veterans Claims (Court) that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the Veteran's increased rating claims involved the contention that her cervical spine and upper extremity disabilities render her unemployable, the TDIU issue is considered to have been raised as a part of the increased rating claims.  

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 1, 2010, the competent and probative evidence of record does not demonstrate that the Veteran's degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5 were manifested by forward cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine.  

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right upper trapezius spasm disability is most accurately characterized as having been of moderate severity from May 4, 2007.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left upper trapezius spasm disability is most accurately characterized as having been of moderate severity from May 4, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 1, 2010, for the 30 percent disability rating for the Veteran's degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an effective date of May 4, 2007, but no earlier for the 30 percent disability rating for the Veteran's right upper trapezius spasm disability have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.123, 4.124, 4.124a, Diagnostic Codes 8515 (2013).

3.  The criteria for an effective date of May 4, 2007, but no earlier for the 20 percent disability rating for the Veteran's left upper trapezius spasm disability have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.123, 4.124, 4.124a, Diagnostic Codes 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial or increased rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2007, prior to the initial adjudication of the Veteran's claims in October 2007, in which the RO advised the appellant of the evidence needed to substantiate her increased rating claim.  This letter advised the Veteran of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and pertinent private medical records.  

The RO arranged for the Veteran to undergo a VA examination in connection with her cervical spine and upper extremity disabilities claims in October 2007.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to the earlier effective dates that are sought.  The examiner elicited from the Veteran her history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the October 2007 examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Dates

The Veteran appeals for an effective date prior to September 1, 2010, for the assignment of (1) a 30 percent rating for her service-connected degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5; (2) a 30 percent rating for her service-connected right upper trapezius spasm; and (3) a 20 percent rating for her service-connected left upper trapezius spasm.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2013).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

The case at hand arises from an increased compensation request that was received by VA on May 4, 2007.  As a result of this claim, the Veteran's service-connected cervical spine disability rating was increased from 10 percent to 20 percent, and she was assigned separate 10 percent ratings for right and left upper trapezius impairment.  (The Board notes that the Veteran was in receipt of a temporary 100 percent rating for her cervical spine disability from March 14, 2008, to May 1, 2008.)  In the course of her appeal, increased ratings of 30 percent, 30 percent, and 20 percent were assigned for the cervical spine, right trapezius, and left trapezius disabilities, respectively.  The effective date of September 1, 2010, was assigned because the RO determined that the increased ratings were warranted based on findings from a VA examination that was conducted on that date.  

The appellant contends that her neck, right upper extremity, and left upper extremity disabilities were severe enough to warrant the increased ratings prior to September 1, 2010.  

A.  Cervical Spine Disability

The Veteran's degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5 has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Prior to September 1, 2010, it was assigned a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  That rating formula assigns a 20 percent rating when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Effective September 1, 2010, the Veteran's degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5 was assigned a 30 percent rating, which is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  Note 5 of the General Rating Formula for Diseases and Injuries of the Spine defines "favorable ankylosis" as fixation of a spinal segment in the neutral (0 degrees) position.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board has reviewed the evidence from prior to September 1, 2010, to determine whether it demonstrates that a 30 percent rating is warranted prior to that date.  This evidence includes several VA and private medical records from both before and after her spinal surgery.  While the Board has reviewed all of this evidence, it will only discuss below the records that contain information that is relevant to determining whether the 30 percent rating criteria of Diagnostic Code 5243 are satisfied.

The October 2007 VA examination report notes that the Veteran's cervical flexion was to 30 degrees with stiffness and pain, but there was no further loss of motion on repetitive testing.  It notes that the Veteran reported severe daily neck pain at a severity of 5 or 6 out of 10, occasionally increasing to 10 out of 10.  She reported neck stiffness and difficulty moving her neck to perform activities such as driving.  

An April 2009 private physical therapy record notes cervical spine range of flexion to 24 degrees, and that the Veteran complained of constant, aching pain.  

Based on the above, the Board finds that it cannot assign an effective date prior to September 1, 2010, for the 30 percent disability rating for the Veteran's cervical spine disability.  As noted above, either cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine is required to satisfy the criteria of the 30 percent rating.  Even when taking into account factors such as pain, the case at hand does not demonstrate such functional limitation prior to September 1, 2010.  Therefore, the Board must deny an earlier effective date for the 30 percent rating for the Veteran's degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5.

B.  Disabilities of the Right and Left Trapezius

The Veteran's right upper trapezius spasm and left upper trapezius spasm have been evaluated for impairment of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  The ratings that are assigned pursuant to that diagnostic code depend in part on whether an individual's major (dominant) or minor (non-dominant) extremity is being rated.  In the case at hand, the Veteran is right-hand dominant.  Therefore, her right upper trapezius is rated as her major extremity, while her left upper trapezius is rated as her minor extremity.

Under Diagnostic Code 8515, for either the major or minor extremity, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation.

Moderate incomplete paralysis of the median nerve warrants a 30 percent evaluation for the major extremity and 20 percent for the minor extremity.

The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  
	
Neuralgia, either cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2013).  

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2013).

The Board notes that, when service connection was initially granted for the upper extremity disabilities, the 10 percent ratings were assigned pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301.  Diagnostic Code 5301 rates injuries to Muscle Group I, which includes the trapezius.  The Board surmises that, when the increased ratings were granted, the RO determined that the Veteran could receive a higher rating if her upper extremity disabilities were rated based on neurological impairment.  However, the only question at issue in this case is whether an earlier effective date is warranted for the 30 percent and 20 percent ratings under Diagnostic Code 8515.  The Board therefore need not consider the potential applicability of Diagnostic Code 5301.

 The Board observes that, in contrast to the cervical spine rating criteria, the rating criteria for the Veteran's upper extremity disabilities allow for more subjectivity.  The December 2012 rating decision appears to have increased the ratings for the Veteran's upper extremity disabilities based on a sense that these disabilities had increased in severity since the initial assignment of the 10 percent ratings, specifically noting that the September 2010 VA examination report demonstrated decreased sensation to light touch and vibration, decreased strength, and reflexes of 3 out of 4 in the biceps and triceps.  The Board will evaluate the evidence of record to determine whether the Veteran's upper extremity disabilities may be more accurately characterized as being of moderate severity at any point prior to September 1, 2010. 

The October 2007 VA examination report notes that the Veteran reported stiffness in her upper trapezius muscles bilaterally.  She reported that pain goes across her upper trapezius area and occasionally down into her scapular area during severe flare-ups of neck pain.  On examination, her upper trapezius muscles were "very tender to palpation" bilaterally.  Range of motion of her shoulders was full without pain.  She did have increased pain on repetitive testing.  Strength was 5/5 bilaterally on shoulder flexion, extension, abduction, and adduction, but this movement "severely increased her neck pain and caused her to have some nausea."  There was no evidence of overt pathology of her shoulders.  She reported subjective tingling in her fingers bilaterally, which occurs on a near-daily basis.  On examination, she had 2+ symmetric reflexes, intact sensation to monofilament testing, proprioception, gross touch, and discriminate touch bilaterally.  It was noted that, because of her neck condition and associated symptomatology, she had been unable to work as a nurse for the past year.  

A December 2007 VA medical record notes that the Veteran sought treatment from a neurosurgeon after reporting pain in the neck radiating to both arms and hands, as well as numbness in both arms and hands.  

A March 2008 private medical record (from the day of her neck surgery) notes that the Veteran has had neck pain with bilateral upper extremity radiculopathy and paresthesias that have been ongoing for some time.  On examination, she demonstrated normal motor function in all motor groups in her upper extremities, including her deltoid, biceps, triceps, wrist extensors, grip strength, and hand intrinsics.  Sensory examination was intact to light touch and pinprick in her upper extremities.  Reflexes were nonmyelopathic.  

An August 2008 VA medical record notes that the Veteran sought treatment because of neck pain radiating to her right shoulder and right upper arm.  There was no paresthesias.  She could not raise her right arm to shoulder level.  Deep tendon reflexes were 3+ at the right bicep and more like 2+ at the left bicep.

A May 2008 private medical record notes that the Veteran's neurological examination was normal.  It also notes severe right shoulder pain to palpation and with passive range of motion.  

An August 2008 VA EMG/nerve conduction study record notes that the Veteran has severe pain seeming to go down the right neck into the upper scapula, right upper shoulder area, and sometimes towards the lateral arm.  This can occur with abduction and internal rotation of the shoulder.  There was no new numbness or tingling.  Physical examination revealed questionable strength in the deltoid and infraspinatous, but the bicep, triceps, forearm, and hand appeared strong.  Deep tendon reflexes were 2+ and symmetric on both sides.  No atrophy was noted.  Nerve conduction studies on the right median motor and sensory, ulnar motor and sensory, and radial sensory nerves all appeared normal.  There was no convincing electrodiagnostic evidence in the right upper extremity for an active radiculopathy, plexopathy, or median or ulnar mononeuropathy.  

The Veteran received a right shoulder corticosteroid injection in January 2009.  A VA medical record from that date notes that the Veteran reported having pain that starts on the right side of her neck and comes out over the top of the shoulder and somewhat down the arms.  She reported that, even though she had previously undergone surgery, she still has neurologic complaints into the right upper extremity, and also experiences some weakness, numbness, and tingling.  On examination, Hawkins impingement sign was positive on the right and negative on the left.  The arm drop test was negative.  Resistance produced pain, but no weakness was noted.  

A January 2010 VA medical record notes that the Veteran complained of neck pain that radiates to the right shoulder.  

Based on the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds it appropriate to characterize the Veteran's right upper trapezius spasm and left upper trapezius spasm with associated neurologic symptoms as being of moderate severity for the entire period of her appeal.  Therefore, the Board finds it appropriate to assign earlier effective dates from May 4, 2007, for the 30 percent rating for the Veteran's right upper trapezius spasm and for the 20 percent rating for the Veteran's left upper trapezius spasm under Diagnostic Code 8515.  The Board's major consideration in assigning this effective date is the fact that the Veteran's upper trapezius muscles were "very tender to palpation" during the October 2007 VA examination, as well as the Veteran's consistent complaints of numbness and tingling for this entire period.  

The Board acknowledges that the Veteran's reflexes themselves have been largely normal when tested prior to September 1, 2010.  It further notes, however, that 38 C.F.R. § 4.124a allows for the assignment of a maximum "moderate" rating under such circumstances.  Given that the ratings in the case at hand are intended to compensate the Veteran's trapezius muscle symptomatology as well as the associated nerve impairment, the Board finds it appropriate to evaluate the Veteran's right and left trapezius muscle disabilities as being of moderate severity throughout the appeals period. 

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of May 4, 2007, is warranted for the 30 percent rating that has been assigned for her right upper trapezius spasm and for the 20 percent rating that has been assigned for her left upper trapezius spasm.  To this extent, the benefit sought on appeal is granted.




ORDER

Entitlement to an effective date prior to September 1, 2010, for the grant of a 30 percent rating for degenerative disc disease and herniated disc of the cervical spine at C3-C4 and C4-C5 is denied.

Entitlement to an effective date of May 4, 2007, but no earlier, for the grant of a 30 percent rating for right trapezius muscle spasm is granted.

Entitlement to an effective date of May 4, 2007, but no earlier, for the grant of a 20 percent rating for left trapezius muscle spasm is granted.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability.  Specifically, she contends that she currently suffers from PTSD as a result of an alleged in-service sexual assault.  

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in cases of an in-service personal assault evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, the Veteran contends that she was raped in early January 1979.  A January 1979 service treatment record reflects that she sought treatment for early morning nausea.  The record is somewhat difficult to read, but it appears to note that a home pregnancy test from that morning was negative.  The record notes that the Veteran's last normal menstrual period was two months earlier and that she was "due now & no menses."  The record also includes notations of "breast soreness" and "unprotected coitus."  

Service treatment records also reflect that the Veteran underwent a psychiatric hospitalization in February and March 1979 following a suicide attempt.  Of record are a psychiatric consultation and a hospitalization discharge note.  The psychiatric consultation report diagnoses a personality disorder, immature type with depressive features and suicidal gesture.  This record also notes that the Veteran has "been feeling helpless & depressed about her [illegible] to transfer to Florida.  She missed her family & her fiancée."  Later, it is noted that the Veteran "felt like trying to go on [unauthorized absence] or take another overdose if she is not separated from the service."  

The record reflects that the Veteran underwent VA examination twice in connection with this appeal.  The earlier of the two examinations, dated in October 2007, finds that the Veteran does not meet the criteria for a PTSD diagnosis, but it does diagnose adjustment disorder with depressed mood.  The examiner opined that, if the Veteran's reported rape is "confirmed, in this psychologist's opinion the adjustment disorder with depressed mood is the result of the rape."  

The latter examination, dated in March 2009, found that the Veteran did not meet the criteria for PTSD, noting that "[t]he sexual trauma is subjective report only and upon review of the [service treatment records] there is no objective evidence that a sexual trauma occurred in the notes dated Feb 27, 1979 or thereafter."  The psychologist noted that the Veteran "has no memory of the face of the perpetrator or the name."  She further noted that "the symptoms she mentioned are not sufficient in terms of frequency and severity to warrant a diagnosis anyway of PTSD."  The examiner also found that the current adjustment disorder is not a progression of the personality disorder that was diagnosed in service, and she was unable to comment on the appropriateness of the in-service personality disorder diagnosis.  

The Board finds that a remand for additional development of this claim is necessary.  First, the Board notes that the Veteran has not been provided with a full VCAA notice notifying her that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her reported stressor.  On remand, such notice must be provided.

Second, the Board notes that the Veteran was hospitalized following her suicide attempt, and that this hospitalization appears to have lasted for at least one week.  Other than the psychiatric consultation report and a March 1979 discharge report, none of the records that were generated in connection with this hospitalization have been associated with the claims folder.  The Board notes that hospitalization records are not usually associated with the Veteran's regular service treatment records and must be requested separately from the facility at which she was hospitalized.  On remand, the AMC should take appropriate steps to obtain the Veteran's in-service psychiatric hospitalization records.  The AMC should also request any psychiatric records that may have been kept separately from the Veteran's regular service treatment records.

Third, the Board finds that a VA examination, with review of all pertinent contents of the claims file, is warranted in this case to obtain an opinion concerning whether any evidence of in-service behavioral changes may corroborate the occurrence of a claimed in-service sexual assault.

While this claim is on remand, the AMC should obtain an updated copy of the Veteran's VA medical records and associate these records with the claims file.

Finally, the claim for TDIU is inextricably intertwined with the claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the acquired psychiatric disability claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  The Veteran should be given the opportunity to submit evidence in response to this notice.

2.  The AMC should take the appropriate steps to locate any records from the hospitalization that occurred in February 1979 and March 1979 while the Veteran was stationed at the Naval Air Station, North Island, in San Diego, California.  

The AMC should also obtain any psychiatric records that had not been associated with the Veteran's regular service treatment records.  

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.  

3.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

4.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  A complete history should be elicited directly from the Veteran.  The examiner should review the record, to include service treatment and personnel records, and offer an opinion as to:

a)  Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50-percent or greater probability) that any claimed in-service sexual assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.

b)  If the examiner concludes that the claimed sexual assault did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from PTSD or from another acquired psychiatric disability that is causally related to such an incident.

A rationale should be provided for all opinions offered.

5.  After the development requested above has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


